                                                                                            EXHIBIT
                                                                                                12
                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




 SECURITIES AND EXCHANGE COMMISSION,
                         Plaintiff,
              v.
 GREGORY LEMELSON and LEMELSON CAPITAL                       Civil Action No. 1:18-cv-11926-PBS
 MANAGEMENT, LLC,

                         Defendants,
        and
 THE AMVONA FUND, LP,
                        Relief Defendant.




                   FED. R. CIV. P. 30(B)(6) NOTICE OF VIDEOTAPED DEPOSITION


TO:    Securities and Exchange Commission
       32 Arch Street
       24th Floor
       Boston, MA 02110


        PLEASE TAKE NOTICE THAT commencing at 9:30 a.m. on August 6, 2020, the
Defendants in this action, by their attorney, will virtually take the deposition upon oral
examination of the Securities and Exchange Commission. The link where deposition exhibits
will be displayed during the virtual deposition is: https://webapp.edepoze.com/signin. The
Zoom link through which the videoconference of the deposition will be conducted is:
https://zoom.us/j/95246405558?pwd=QVUvOW1EcUlucTg1TVJITGoxQWEwZz09. Pursuant
to the provisions of Fed. R. Civ. P. 30(b)(6), the deponent is advised that examination will be
conducted on the subject matters listed on Schedule A. The deponent is further advised of its
duty to designate one or more officers, directors, managing agents, or other persons to testify on


                                                 1
its behalf before a Notary Public in and for the Commonwealth of Massachusetts, or before some
other office authorized by law to administer oaths.

        Pursuant to Fed. R. Civ. P. 30(b)(2) and 34, the Securities and Exchange Commission is
directed to bring to the deposition all business and personal documents within its possession,
access, or control that have not previously been produced (or even if previously produced,
substantially relied upon in formulating responses to areas of inquiry) that relate to any of the
subject matters listed in Schedule A.

       The oral examination will continue from day to day until completed and will be both
audio and video recorded. You are invited to attend and cross-examine.



                                                     Respectfully submitted,


                                                     /s/ Douglas S. Brooks________________
                                                     Douglas Brooks, Esq. (BBO No. 636697)
                                                     Brian Sullivan, Esq. (BBO NO. 676186)
                                                     LibbyHoopes, P.C.
                                                     399 Boylston Street
                                                     Boston, MA 02116
                                                     Tel.: (617) 338-9300
                                                     dbrooks@libbyhoopes.com
                                                     bsullivan@libbyhoopes.com




Date: July 30, 2020




                                                2
                               SCHEDULE “A”
      30(b)(6) DEPOSITION OF SECURITIES AND EXCHANGE COMMISSION

                           DEFINITIONS AND INSTRUCTIONS

Defendants incorporate by reference the Uniform Definitions in Discovery Requests as set forth
in Local Rule 26.5 of the United States District Court for the District of Massachusetts. In
addition, the following definitions and instructions shall apply:

   A. The term “Action” shall refer to the above-captioned matter Securities and Exchange
      Commission v. Gregory Lemelson, et al., Case No. 1: 18-cv-11926-PBS (D. Mass);

   B. The term, “Amended Complaint” shall refer to the pleading filed in this Action on March
      21, 2019 (Dkt. 33) with the U.S. District Court for the District of Massachusetts;

   C. The term “SEC” shall refer to the United States Securities and Exchange Commission
      including its employees, agents, contractors, lawyers, accountants, and advisors;

   D. The term “Ligand” shall refer to Ligand Pharmaceuticals, Inc. including its employees,
      agents, contractors, lawyers, accountants, and advisors;

   E. The term “Viking” shall refer to Viking Therapeutics, Inc. including its employees,
      agents, contractors, lawyers, accountants, and advisors;

   F. The term “Defendants” shall collectively refer to defendant parties named in the Action;
      and

   G. The term “Filing” shall refer to all submissions, public and private, provided to the SEC.
                                           TOPICS

   1. The SEC’s analysis and mathematical calculation of Ligand’s debt-to-tangible equity

       ratio.

   2. Communications between the SEC and media sources concerning its non-public

       investigation of Defendants.

   3. Pre-litigation communications between the SEC and Ligand regarding Defendants,

       including but not limited to meetings between Ligand and the SEC, how such meetings

       were arranged, and the relationships between SEC and Ligand’s counsel.




                                               3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this document was served on all counsel of record via first-

class mail and electronic mail on July 30, 2020.

                                                              /s/ Douglas S. Brooks




                                                   4
